THE PRINCERIDGE GROUP LLC 1633 Broadway, 28th Floor New York, NY 10019 October 18, 2012 VIA EDGAR Mr. Michael Clampitt, Senior Counsel Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Collabrium Japan Acquisition Corporation (the “Company”) Registration Statement on Form F-1 originally filed September 7, 2012 (File No. 333- 183775) ( the “Registration Statement”) Dear Mr. Clampitt: In connection with the Registration Statement on Form F-1 of Collabrium Japan Acquisition Corporation, the undersigned, which is acting as the representative of the underwriters of the offering, hereby requests acceleration of the effective date and time of the Registration Statement to 4:00 P.M., Thursday, October 18, 2012 or as soon thereafter as practicable, pursuant to Rule 461 of the Securities Act of 1933. Very truly yours, THE PRINCERIDGE GROUP LLC By: /s/ Michael Bacchus Name: Michael Bacchus Title: Chief Compliance Officer
